FILED
                            NOT FOR PUBLICATION
                                                                            OCT 03 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ALEX JOBANY TOVAR ORTEGA,                        No.   16-72206
AKA Oscar Saul Contreras,
                                                 Agency No. A070-111-792
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Alex Jobany Tovar Ortega, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”).1 We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d
1163, 1666 (9th Cir. 2008), except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations, Simeonov v. Ashcroft, 371
F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence the agency’s

factual findings. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We

have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.

      The BIA did not err in finding Tovar Ortega did not establish past

persecution and a fear of future persecution due to membership in a particular

social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (holding

that in order to demonstrate membership in a particular group, “[t]he applicant

must ‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(holding an applicant’s “desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground”). Thus, Tovar Ortega’s withholding of removal claim fails.



      1
        Tovar Ortega does not challenge the BIA’s denial of asylum, so we do not
consider it.
                                           2
      Substantial evidence supports the agency’s denial of CAT relief because

Tovar Ortega failed to show it is more likely than not he will be tortured by or with

the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          3